DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed July 28, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Obvious-Type Double Patenting (Reinstated)
The following rejections have been reinstated because the Terminal Disclaimers filed October 4, 2019 has been disapproved. 

1) Claims 1, 3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,333,154. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both disclose dual component compositions comprising a combination of sodium bicarbonate, xylitol, sodium fluoride and a calcium salt in one part and a cleansing agent and a humectant sugar alcohol in another part. The instant claims differ from the patented claims insofar as the instant claims do not define the cleansing agent and humectant in the independent claim and does not recite amounts. However, the instant claims define the cleansing agent and humectant in the dependent claims. 
Therefore, the instant claims are obvious over the patented claims. 

Response
The Terminal Disclaimers filed October 4, 2019 has been disapproved. Therefore, the rejection is reinstated. 

2) Claims 1, 3 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,201,482. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as they both disclose dual component compositions comprising a combination of sodium bicarbonate, xylitol, sodium fluoride and a calcium salt in one part and a cleansing agent and a humectant sugar alcohol in another part. The instant claims differ from the patented claims insofar as the instant claims do not define the cleansing agent and humectant in the independent claim and does not recite amounts. However, the instant claims define the cleansing agent and humectant in the dependent claims. 
Therefore, the instant claims are obvious over the patented claims. 

Response
The Terminal Disclaimers filed October 4, 2019 has been disapproved. Therefore, the rejection is reinstated. 

Claims 1, 3 and 5-8 are rejected.
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612